Citation Nr: 1804779	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-29 458		DATE


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of service connection for an acquired psychiatric disorder, to include depressive disorder, and including as secondary to his service-connected hearing loss.


ORDER

New and material evidence not having been received, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is denied.


FINDINGS OF FACT

1.  A September 2008 Board decision denied the Veteran's claim for service connection for an acquired psychiatric disorder.

2.  Evidence received since the September 2008 Board decision was not previously considered by agency decision makers but is cumulative or redundant of the evidence already of record; no evidence received since the September 2008 Board decision relates to unestablished facts or raises a reasonable possibility of substantiating the Veteran's claim for service connection. 

CONCLUSION OF LAW

New and material evidence has not been received since the September 2008 Board decision; the criteria for reopening the previously denied claim for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1100, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty with the United States Army from December 1958 to January 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board notes that a claim for service connection for a nervous condition was denied in final rating decisions issued in September 1996 and July 2006; the Board finds that the depressive disorder claim currently on appeal is the same claim as the one denied in those rating decisions.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the claim as one to reopen service connection for an acquired psychiatric disorder.  

Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100.  A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior final decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The RO denied the Veteran's initial service connection claim for an acquired psychiatric disorder in a September 1996 rating decision based on a medical opinion that the nervous condition began after lightning struck near the Veteran while he was at work in November 1992, and was not related to his service-connected hearing loss.  The RO further found that there was no evidence supporting the private opinion in the record relating the nervous condition to the hearing loss.  The Veteran was notified of that decision in a September 1996 notice letter.  The Veteran submitted a timely notice of disagreement with the decision, but did not submit a substantive appeal (VA Form 9) within sixty days of the statement of the case issued in May 1997, and the decision became final.  

The Veteran applied to reopen the service connection claim in a February 2002 written statement; the petition was denied in an August 2002 rating decision based on a finding that no new and material evidence had been submitted.  The Veteran did not appeal that decision or submit further evidence during the appeal period.  

The Veteran next applied to reopen the service connection claim in January 2006, when he submitted a psychiatric report from his private physician.  The petition was denied in a July 2006 rating decision based on a finding that the report was not based on a review of all the available evidence and therefore was not material to the claim.  The Veteran appealed this decision to the Board, which issued a decision on the matter in September 2008.  The Board determined that the testimony of the Veteran's private physician before a decision review officer, an additional VA examination, and statements made by the Veteran constituted new and material evidence, and reopened the service connection claim.  However, after proceeding to the merits, the Board denied the claim, finding that the private physician's opinion that the nervous condition was related to the hearing loss lacked weight since it never addressed the lightning strike, which the Veteran reported in all three VA examinations of record at the time.  The Board further noted that the private physician did not cite or discuss medical principles or evidence in reaching that opinion, while the three VA examiners provided consistent negative opinions based on the Veteran's reported history and medical evidence of record.

The Board decision became final upon issuance.  See 38 C.F.R. §§ 3.156(b), 20.1100.  New and material evidence is therefore required to reopen the claim of service connection for an acquired psychiatric disorder.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the September 2008 Board decision became final, the Veteran has submitted additional records and has undergone an additional VA examination.  The records consist of those associated with his Social Security Administration (SSA) disability benefits claim.  The Board notes that, included in these records is a report written by the Veteran's private physician who opined to VA that the nervous condition was caused by the service-connected hearing loss and must "be considered service connected in nature."  The report in the SSA records, however, indicates that the Veteran first reported he suffered a reaction "whenever he sees the gate where he was the day of the [lightning strike] accident" and that the Veteran was unable to work due to the psychiatric condition, which was "directly related to his work accident."  The unestablished fact necessary to substantiate the claim at the time of the 2008 Board decision was a nexus to service, either directly or on a secondary basis via the Veteran's hearing loss disability.  The SSA records that are new do not attribute his psychiatric disability to his hearing loss or directly to service.  Rather, they attribute it to his post service lightning incident.  The records are not material not material to the Veteran's service connection claim, as they do not relate to an unestablished fact or raise a reasonable probability of proving any element; to the contrary, they decrease the credibility of the only evidence favorable to that claim.  

The new VA examination took place in December 2011, in which the Veteran was diagnosed with depressive disorder.  The Veteran again reported the lightning strike accident, reporting that the guard shack where he was working was hit by lightning and he shortly thereafter began experiencing the mental health symptoms for which he continues to seek treatment.  The examiner opined that, although the Veteran complains of his neighbors referring to him as deaf and exhibits poor interpersonal and social functioning, these facets of his depressive disorder do not fulfill criteria for a neuropsychiatric condition secondary to service-connected hearing loss.  This opinion is consistent with, and therefore cumulative of, the previous three VA examinations in the record at the time of the September 2008 Board decision, contributing no further evidence of any unestablished fact related to the Veteran's service connection claim.





	(CONTINUED ON NEXT PAGE)






In light of the above evidence, the Board finds that new and material evidence has not been received, and the Veteran's claim of service connection for an acquired psychiatric disorder is not reopened.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Puerto Rico Public Advocate for Veterans Affairs

Department of Veterans Affairs


